DETAILED ACTION
The present office action is responsive to communications received on 04/08/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


With respect to claims 1-20 the claims are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more.
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
As claims 1-20 are directed to a method, tangible non-transitory machine readable medium and a system therefore they are all within at least one of the four statutory categories.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, 
Representative independent claims 1 and 11 include limitations that recite at least one abstract idea.  For instance, independent claim 1 recites:
An information management system comprising: an acquisition apparatus which acquires data stored in an external storage; a commonalization apparatus which converts the acquired data into a preliminarily set commonalization format; and a receiving apparatus which receives the data converted into the commonalization format and sets, in the received data, a workflow status capable of branching along a transition of a person in charge of checking data in accordance with a status of the data.
The Examiner submits that the foregoing underlined limitations constitute organizing human activity by managing interactions using generic computing devices and components to implement the abstract idea. Wherein in this instance the disclosed system manages the process of remotely monitoring a patient by and care-giver; wherein the data is collected and converted into one standard format, which the applicant refers to as the “commonalization format” and a patient workflow is set to send the collected data to the person in charge of the patient data, (see MPEP § 2106.05(f) and § 2106.05(g)).

Accordingly, the claim recites at least one abstract idea. 
While independent claim 11 although might have slight variations but essentially recites the same scope of claim limitations as independent claim 1.


Claims 2 and 12 disclose setting an abnormality checking status indicating an abnormality checking route.
Claims 3 and 13 disclose a contact checking status indicating a 20checking route of whether or not contacting a patient is required.
Claims 4 and 14 disclose setting description management information for 25managing the presence or absence of a description in a medical record.
Claims 5 and 15 disclose setting, save management information for managing whether or not data associated with the received data is saved.
Claims 6 and 16 disclose displaying a matter to be addressed on a priority basis, based on the workflow status.
Claims 7 and 17 disclose displaying a screen corresponding to the matter to be addressed on a priority basis in accordance with a selection of the matter.
Claims 8-9 and 18-19 disclose based on a certain criteria a receiving apparatus inputs in the save management information that the data associated with the received data is saved.
Claims 10 and 20 disclose displaying a status of a description in the medical record 10on a patient-by-patient basis, based on the description management information.

Therefore, dependent claims 2-10 and 12-20 fail to make the abstract parent claims any less abstract because claims 2-10 and 12-20 all recite limitations for organizing human activity while using generic computing devices or components.
2019 PEG: Step 2A - Prong Two:

In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
Claim 1 recites: An information management system comprising: an acquisition apparatus which acquires data stored in an external storage; a commonalization apparatus which converts the acquired data into a preliminarily set commonalization format; and a receiving apparatus which receives the data converted into the commonalization format and sets, in the received data, a workflow status capable of branching along a transition of a person in charge of checking data in accordance with a status of the data. (Mental process or Human activity combined with conventional computer implementation, see MPEP § 2106.05(g) and MPEP § 2106.05(f)).

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitation of claim 1 “An information management system comprising: an acquisition apparatus which acquires data stored in an external storage; a commonalization apparatus which converts the acquired data into a preliminarily set commonalization format; and a receiving apparatus …” the Examiner submits that this additional limitation merely uses generic computing devices or components (such as illustrated in applicant’s drawings Fig. 1 and recited in applicant specifications page 14 line 17 to page 15 line 17 and page 61 line 3 to page 62 line 11) to implement the abstract idea (see MPEP § 2106.5(f) and MPEP § 2106.05(g)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular authentication apparatus that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05).
For these reasons, representative independent claims 1 and 11 do not recite additional elements that integrate the judicial exception into a practical application.  Accordingly, representative independent claims 1 and 11 are directed to at least one abstract idea.
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claims 2 and 12 disclose setting an abnormality checking status indicating an abnormality checking route; while reciting using general purpose computing device(s) (such as illustrated in applicant’s drawings Fig. 1 and recited in applicant specifications page 14 line 17 to page 15 line 17 and page 61 line 3 to page 62 line 11) to implement the abstract idea, as in i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015).
Claims 3 and 13 disclose a contact checking status indicating a 20checking route of whether or not contacting a patient is required; while reciting using general purpose computing device(s) (such as illustrated in applicant’s drawings Fig. 1 and recited in applicant specifications page 14 line 17 to page 15 line 17 and page 61 line 3 to page 62 line 11) to implement the abstract idea, as in MPEP § 2106.5(f) and MPEP § 2106.05(g) (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015).
Claims 4 and 14 disclose setting description management information for 25managing the presence or absence of a description in a medical record; while reciting using general purpose computing device(s) (such as illustrated in applicant’s drawings Fig. 1 and recited in applicant specifications page 14 line 17 to page 15 line 17 and page 61 line 3 to page 62 line 11) to implement the abstract idea, as in MPEP § 2106.5(f) and MPEP § 2106.05(g) (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015).
Claims 5 and 15 disclose setting, save management information for managing whether or not data associated with the received data is saved; while reciting using general purpose computing device(s) (such as illustrated in applicant’s drawings Fig. 1 and recited in applicant specifications page 14 line 17 to page 15 line 17 and page 61 line 3 to page 62 line 11) to implement the abstract idea, as in MPEP § 2106.5(f) and MPEP § 2106.05(g) (i.e., all uses of the Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015).
Claims 6 and 16 disclose displaying a matter to be addressed on a priority basis, based on the workflow status; while reciting using general purpose computing device(s) (such as illustrated in applicant’s drawings Fig. 1 and recited in applicant specifications page 14 line 17 to page 15 line 17 and page 61 line 3 to page 62 line 11) to implement the abstract idea, as in MPEP § 2106.5(f) and MPEP § 2106.05(g) (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015).
Claims 7 and 17 disclose displaying a screen corresponding to the matter to be addressed on a priority basis in accordance with a selection of the matter; while reciting using general purpose computing device(s) (such as illustrated in applicant’s drawings Fig. 1 and recited in applicant specifications page 14 line 17 to page 15 line 17 and page 61 line 3 to page 62 line 11) to implement the abstract idea, as in MPEP § 2106.5(f) and MPEP § 2106.05(g) (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015).
Claims 8-9 and 18-19 disclose based on a certain criteria a receiving apparatus inputs in the save management information that the data associated with the received data is saved; while reciting using general purpose computing device(s) (such as illustrated in applicant’s drawings Fig. 1 and recited in applicant specifications page 14 line 17 to page 15 line 17 and page 61 line 3 to page 62 line 11) to implement the abstract idea, as in MPEP § 2106.5(f) and MPEP § 2106.05(g) (i.e., all uses of the recited judicial exception require such data gathering or Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015).
Claims 10 and 20 disclose displaying a status of a description in the medical record 10on a patient-by-patient basis, based on the description management information; while reciting using general purpose computing device(s) (such as illustrated in applicant’s drawings Fig. 1 and recited in applicant specifications page 14 line 17 to page 15 line 17 and page 61 line 3 to page 62 line 11) to implement the abstract idea, as in MPEP § 2106.5(f) and MPEP § 2106.05(g) (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015).

With respect to claims 2-10 and 12-20: These claims disclose a organizing human activity combined with insignificant extra solution activities while reciting generic computing devices and components like “external storage”, “receiving apparatus”, “text preparation apparatus ”, “acquisition apparatus”, “display” and “screen” to implement the abstract idea and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(e)).
Thus, taken alone, any additional elements do not integrate the at least one abstract idea into a practical application.  Therefore, the claims are directed to at least one abstract idea.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above 
Regarding the additional limitation of “An information management system comprising: an acquisition apparatus which acquires data stored in an external storage; a commonalization apparatus which converts the acquired data into a preliminarily set commonalization format; and a receiving apparatus …”, which the Examiner submits merely disclose generic computing devices or components (such as illustrated in applicant’s drawings Fig. 1 and recited in applicant specifications page 14 line 17 to page 15 line 17 and page 61 line 3 to page 62 line 11) to implement the abstract idea. Furthermore, the Examiner further submits that such steps that are recited in the rest of the claim are not unconventional as they merely consist of collecting and analyzing data in a system and perform an action based on the analysis.  See MPEP 2106.05(d)(II).  
The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception 
Claims 2 and 12 disclose setting an abnormality checking status indicating an abnormality checking route; while reciting using general purpose computing device(s) (such as illustrated in applicant’s drawings Fig. 1 and recited in applicant specifications page 14 line 17 to page 15 line 17 and page 61 line 3 to page 62 line 11) to implement the abstract idea, as in MPEP § 2106.5(f) and MPEP § 2106.05(g) (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015).
Claims 3 and 13 disclose a contact checking status indicating a 20checking route of whether or not contacting a patient is required; while reciting using general purpose computing device(s) (such as illustrated in applicant’s drawings Fig. 1 and recited in applicant specifications page 14 line 17 to page 15 line 17 and page 61 line 3 to page 62 line 11) to implement the i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015).
Claims 4 and 14 disclose setting description management information for 25managing the presence or absence of a description in a medical record; while reciting using general purpose computing device(s) (such as illustrated in applicant’s drawings Fig. 1 and recited in applicant specifications page 14 line 17 to page 15 line 17 and page 61 line 3 to page 62 line 11) to implement the abstract idea, as in MPEP § 2106.5(f) and MPEP § 2106.05(g) (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015).
Claims 5 and 15 disclose setting, save management information for managing whether or not data associated with the received data is saved; while reciting using general purpose computing device(s) (such as illustrated in applicant’s drawings Fig. 1 and recited in applicant specifications page 14 line 17 to page 15 line 17 and page 61 line 3 to page 62 line 11) to implement the abstract idea, as in MPEP § 2106.5(f) and MPEP § 2106.05(g) (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015).
Claims 6 and 16 disclose displaying a matter to be addressed on a priority basis, based on the workflow status; while reciting using general purpose computing device(s) (such as illustrated in applicant’s drawings Fig. 1 and recited in applicant specifications page 14 line 17 to page 15 line 17 and page 61 line 3 to page 62 line 11) to implement the abstract idea, as in i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015).
Claims 7 and 17 disclose displaying a screen corresponding to the matter to be addressed on a priority basis in accordance with a selection of the matter; while reciting using general purpose computing device(s) (such as illustrated in applicant’s drawings Fig. 1 and recited in applicant specifications page 14 line 17 to page 15 line 17 and page 61 line 3 to page 62 line 11) to implement the abstract idea, as in MPEP § 2106.5(f) and MPEP § 2106.05(g) (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015).
Claims 8-9 and 18-19 disclose based on a certain criteria a receiving apparatus inputs in the save management information that the data associated with the received data is saved; while reciting using general purpose computing device(s) (such as illustrated in applicant’s drawings Fig. 1 and recited in applicant specifications page 14 line 17 to page 15 line 17 and page 61 line 3 to page 62 line 11) to implement the abstract idea, as in MPEP § 2106.5(f) and MPEP § 2106.05(g) (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015).
Claims 10 and 20 disclose displaying a status of a description in the medical record 10on a patient-by-patient basis, based on the description management information; while reciting using general purpose computing device(s) (such as illustrated in applicant’s drawings Fig. 1 and recited in applicant specifications page 14 line 17 to page 15 line 17 and page 61 line 3 to page 62 line 11) to implement the abstract idea, as in MPEP § 2106.5(f) and MPEP § 2106.05(g) (i.e., Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015).
Therefore, the dependent claims add additional elements that are considered to be generic computer devices and/or components (such as illustrated in applicant’s drawings Fig. 1 and recited in applicant specifications page 14 line 17 to page 15 line 17 and page 61 line 3 to page 62 line 11)  and that are simply applying a generic computer to implement the abstract idea, the Examiner further submits that such steps are not unconventional as they merely consist of collecting and analyzing data in a system and perform an action based on the analysis.  The steps of receiving data, analyzing data, and transmitting data are considered well-understood routine and conventional (See MPEP 2106.05(d)(II)).  

Therefore, claims 1-20 are ineligible under 35 USC §101.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Claim 1 discloses “acquisition apparatus” and “commonalization apparatus”, claim 8 “text preparation apparatus” and claim 9 “acquisition apparatus” and claims 1-20 recite “receiving apparatus”. The structure for the “receiving apparatus”, described in page 15 of the applicant specifications and illustrated in Figs. 1 and 3, is interpreted as a generic desktop computer.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 

Claim 1 limitations “acquisition apparatus” and “commonalization apparatus”, claim 8 “text preparation apparatus” and claim 9 “acquisition apparatus” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. “acquisition apparatus” described in applicant specifications pages 7 and 18 as part of a cloud system unit 21 illustrated in Fig. 1 is not a sufficient structure; 
“commonalization apparatus” described in applicant specifications page 10 as “The common mapping function 22 is a function to map data transmitted from a data center in a common format and is an example of a commonalization apparatus” which is unit 22 illustrated in fig. 1 is not a sufficient structure.
“text preparation apparatus” described in applicant specifications page 11, which is unit 23 illustrated in fig. 1 is not a sufficient structure.
Claims 2-10 do not cure the deficiencies of the independent claim 1, upon which they depend.
Therefore, claims 1-10 are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 1 and 11 recite a receiving apparatus “sets, in the received data, a workflow status capable of branching along a transition of a person in charge of checking data in accordance with a status of the data.” The claim limitation does not make it clear as to what the applicant is trying to claim and seems like a poor translation from the original Japanese language. For the sake of compact 
Claims 4 and 14 recite the limitation “the presence or absence of a description in a medical record”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 8-9 and 18-19 recite the limitation “the receiving apparatus inputs in the save management information that the data associated with the received data is saved.” The claim limitation does not make it clear as to what the applicant is trying to claim and seems like a poor translation from the original Japanese language. Additionally, it seems, that the user using the receiving apparatus is the one who does the claimed “input” not the “receiving apparatus” as per applicant specifications page 16 lines 14-25 and Fig. 3 illustrating input interface 113 inside the receiving apparatus 11.
Claims 7 and 17 recite the limitation “selection of the matter” it is not clear if this is referring to “the matter to be addressed” or if the applicant means to say “selection of a matter”.  There is insufficient antecedent basis for this limitation in the claim.

The dependent claims do not cure the deficiencies of the independent claims upon which they depend. Therefore, claims 1-20 are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6-7, 11 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ginsburg et al. (US 20170116373 A1) hereinafter referred to as Ginsburg in view of Gropper et al. (US 20030177446 A1) hereinafter referred to as Gropper.

With respect to claim 1, Ginsburg discloses: An information management system comprising: an acquisition apparatus which acquires data stored in an external storage; (Ginsburg [0294] discloses a “Command Center” system comprising many components wherein the data could be inbound from external components. The different components are illustrated in Ginsburg Fig. 57 ).
a commonalization apparatus which converts the acquired data into a preliminarily set commonalization format; (Ginsburg [0322] discloses “Different systems use different vocabularies to encode data. The Vocabulary Translation tables 5723 are used to translate one system such as CPT to Command Center 5000 to be stored in a common format, so it is more easily processed”. The encoding disclosed by Ginsburg is mapped to the action of converting data into a common format. Also, see Ginsburg [0302] discloses standardized XML used for encoding).
and a receiving apparatus which receives the data converted into the commonalization format (Given that the exchanged data has a standardized format as mapped before, Ginsburg [0285] discloses providing recommendations for a specialist to a physician wherein the physician device would be mapped to the receiving apparatus. See Ginsburg Figs. 51 and 52).
Ginsburg does not explicitly disclose a receiving apparatus sets, in the received data, a workflow status capable of branching along a transition of a person in charge of checking data in accordance with a status of the data.
However, Gropper in an analogous art discloses: a receiving apparatus sets, in the received data, a workflow status capable of branching along a transition of a person in charge of checking data in accordance with a status of the data. (the limitation is interpreted in view of the applicant specifications page 19 line 15 to page 21 line 20 and Fig. 4. The prior art Gropper in their Fig. 4 disclose similar data format and Gropper [0025] discloses branching between physician and specialist. Gropper paragraphs [0042-0049] give the complete picture wherein a physician, using a receiving apparatus, set in the received data which includes a “state indicator 94”, mapped to setting workflow status, wherein the data is in XML format. Then the data is used when transitioning from the physician, person in charge, to other departments wherein “another physician such as the primary care practitioner or another specialist may access the medical record”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ginsburg wherein a receiving apparatus sets, in the received data, a workflow status capable of branching along a transition of a person in charge of 

With respect to claim 6, Ginsburg in view of Gropper disclose: The information management system according to claim 1, wherein the receiving apparatus displays, on a display, a matter to be addressed on a priority basis, based on the workflow status. (Ginsburg [0265] discloses displaying notes as illustrated in Fig. 39 wherein “the note's priority 3074 may be set to Low, Normal, or High/Urgent. The retention period 3076 of the note may be set to once It's viewed 3084 or after a given date 3086.” Wherein the notes have a priority and the priority is indicated by a workflow status which is low, normal, or high/urgent).

With respect to claim 7, Ginsburg in view of Gropper disclose: The information management system according to claim 6, wherein the receiving apparatus displays, on the display, a screen corresponding to the matter to be addressed on a priority basis in accordance with a selection of the matter. (Ginsburg [0265] discloses displaying notes as illustrated in Fig. 39 wherein as illustrated in the figure the user can select the matter on the screen wherein the consequent figures 40 illustrates “images” is given a priority and 41A illustrate displaying a corresponding screen to “Images” based on the selected “Images” matter).

With respect to claim 11, Ginsburg discloses: A receiving apparatus comprising processing circuitry configured to: acquire data stored in a storage whose security is assured (Ginsburg [0293] discloses “For security purposes, access to the cloud platform containing the Command Center is governed by a firewall and Virtual Private Networks (VPNs) 5010. Additionally, end to end encryption is 
Ginsburg does not explicitly disclose: and set, in the acquired data, a workflow status capable of branching along transitions of a person in charge of checking data in accordance with a status of the data.
However, Gropper in an analogous art discloses: set, in the acquired data, a workflow status capable of branching along transitions of a person in charge of checking data in accordance with a status of the data (the limitation is interpreted in view of the applicant specifications page 19 line 15 to page 21 line 20 and Fig. 4. The prior art Gropper in their Fig. 4 disclose similar data format and Gropper [0025] discloses branching between physician and specialist. Gropper paragraphs [0042-0049] give the complete picture wherein a physician, using a receiving apparatus, set in the received data which includes a “state indicator 94”, mapped to setting workflow status, wherein the data is in XML format. Then the data is used when transitioning from the physician, person in charge, to other departments wherein “another physician such as the primary care practitioner or another specialist may access the medical record”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ginsburg with setting, in the acquired data, a workflow 

With respect to claim 16, Ginsburg in view of Gropper disclose: The receiving apparatus according to claim 11, wherein the processing circuitry displays, on a display, a matter to be addressed on a priority basis, based on the workflow status. (Ginsburg [0265] discloses displaying notes as illustrated in Fig. 39 wherein “the note's priority 3074 may be set to Low, Normal, or High/Urgent. The retention period 3076 of the note may be set to once It's viewed 3084 or after a given date 3086.” Wherein the notes have a priority and the priority is indicated by a workflow status which is low, normal, or high/urgent).

With respect to claim 17, Ginsburg in view of Gropper disclose: The receiving apparatus according to claim 16, wherein the processing circuitry displays, on the display, a screen corresponding to the matter to be addressed on a priority basis in accordance with a selection of the matter. (Ginsburg [0265] discloses displaying notes as illustrated in Fig. 39 wherein as illustrated in the figure the user can select the matter on the screen wherein the consequent figures 40 illustrates “images” is given a priority and 41A illustrate displaying a corresponding screen to “Images” based on the selected “Images” matter).

Claims 2-4, 10, 12-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ginsburg in view of Gropper as applied to claims 1, 6-7, 11 and 16-17 above, and further in view of Hahn et al. (US 20120185292 A1) hereinafter referred to as Hahn.

With respect to claim 2, Ginsburg in view of Gropper disclose: The information management system according to claim 1, 
They do not explicitly disclose: wherein the receiving apparatus sets, in the received data, an abnormality checking status indicating an abnormality checking route
However, Hahn in an analogous art discloses: wherein the receiving apparatus sets, in the received data, an abnormality checking status indicating an abnormality checking route. (Hahn [0061] discloses using a standard format for the transfer of data when reciting “Digital Imaging and Communications in Medicine (DICOM) standard, where DICOM is a protocol based standard that facilitates the transfer of digital images and associated information between devices.” Moreover, Hahn [0098-0099], including the table illustrated, disclose radiologist apparatus, records in the received data that there is a negative test result wherein “After interpretation by a radiologist, when an exam has negative results (i.e., ACR 1 or 2) (2405 or 2410) a negative exam workflow is followed after sign-off by the radiologist, including generating and sending an exam results letter 2420 and report 2415 to the patient and referring physician respectively.” Wherein setting the abnormality status by the radiologist, the set workflow is mapped to indicating an abnormality checking route is performed subsequently).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ginsburg and Gropper wherein the receiving apparatus sets, in the received data, an abnormality checking status indicating an abnormality checking route as disclosed by Hahn to allow proper course of action to be taken next by the patient’s primary physician when abnormal results are detected, see Hahn [0098-0099].

With respect to claim 3, Ginsburg in view of Gropper disclose: The information management system according to claim 1, 
 wherein the receiving apparatus sets, in the received data, a contact checking status indicating a checking route of whether or not contacting a patient is required.
However, Hahn in an analogous art discloses: wherein the receiving apparatus sets, in the received data, a contact checking status indicating a checking route of whether or not contacting a patient is required. (Hahn [0081] discloses “When the screening exam uncovers an abnormality (e.g., ACR 0), the exam is recorded as a callback result” see Fig. 17 Exam status indicating “callback” for the patient “Smith, Amy”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ginsburg and Gropper wherein the receiving apparatus sets, in the received data, a contact checking status indicating a checking route of whether or not contacting a patient is required as disclosed by Hahn to allow proper course of action to be taken by informing the patient when abnormal results are detected, see Hahn [0098-0099].

With respect to claim 4, Ginsburg in view of Gropper disclose: The information management system according to claim 1, 
They do not explicitly disclose: wherein the receiving apparatus sets, in the received data, description management information for managing the presence or absence of a description in a medical record.
However, Hahn in an analogous art discloses: wherein the receiving apparatus sets, in the received data, description management information for managing the presence or absence of a description in a medical record. (interpreted in view of page 24 of applicant’s specifications; the prior art Hahn discloses in [0089] “After all relevant patient information is available for the radiologist, but the radiologist has not yet reviewed the information or made a recommendation, the exam status is set to "pending interpretation" 1250. Upon reaching a final conclusion for a study or exam, the radiologist sets 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ginsburg and Gropper wherein the receiving apparatus sets, in the received data, description management information for managing the presence or absence of a description in a medical record as disclosed by Hahn to know the status of the patient monitoring and treatment stage, see Hahn [0089 and 0093].

With respect to claim 10, Ginsburg in view of Gropper in view of Hahn disclose: The information management system according to claim 4, wherein the receiving apparatus displays, on a display, a status of a description in the medical record on a patient-by-patient basis, based on the description management information. (Hahn [0117-0118] and Fig. 29 illustrates displaying status of a description of “callback” for a certain patient as compared to figs 11-12 of applicant’s drawings.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ginsburg and Gropper wherein the receiving apparatus displays, on a display, a status of a description in the medical record on a patient-by-patient basis, based on the description management information as disclosed by Hahn in order to enable a person in charge like a physician or specialist to see an entire overview of a certain patient’s profile as shown in Hahn Fig. 29.

With respect to claim 12, Ginsburg in view of Gropper disclose: The receiving apparatus according to claim 11, 
They do not explicitly disclose: wherein the processing circuitry sets, in the acquired data, an abnormality checking status indicating an abnormality checking route.
However, Hahn in an analogous art discloses: wherein the processing circuitry sets, in the acquired data, an abnormality checking status indicating an abnormality checking route. (Hahn [0061] discloses using a standard format for the transfer of data when reciting “Digital Imaging and Communications in Medicine (DICOM) standard, where DICOM is a protocol based standard that facilitates the transfer of digital images and associated information between devices.” Moreover, Hahn [0098-0099], including the table illustrated, disclose radiologist apparatus, records in the received data that there is a negative test result wherein “After interpretation by a radiologist, when an exam has negative results (i.e., ACR 1 or 2) (2405 or 2410) a negative exam workflow is followed after sign-off by the radiologist, including generating and sending an exam results letter 2420 and report 2415 to the patient and referring physician respectively.” Wherein setting the abnormality status by the radiologist, the set workflow is mapped to indicating an abnormality checking route is performed subsequently).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ginsburg and Gropper wherein the processing circuitry sets, in the acquired data, an abnormality checking status indicating an abnormality checking route as disclosed by Hahn to allow proper course of action to be taken next by the patient’s primary physician when abnormal results are detected, see Hahn [0098-0099].

With respect to claim 13, Ginsburg in view of Gropper disclose: The receiving apparatus according to claim 11, 
They do not explicitly disclose: wherein the processing circuitry sets, in the acquired data, a contact checking status indicating a checking route of whether or not contacting a patient is required.
However, Hahn in an analogous art discloses: wherein the processing circuitry sets, in the acquired data, a contact checking status indicating a checking route of whether or not contacting a patient is required. (Hahn [0081] discloses “When the screening exam uncovers an abnormality (e.g., 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ginsburg and Gropper wherein the processing circuitry sets, in the acquired data, a contact checking status indicating a checking route of whether or not contacting a patient is required as disclosed by Hahn to allow proper course of action to be taken by informing the patient when abnormal results are detected, see Hahn [0098-0099].

With respect to claim 14, Ginsburg in view of Gropper disclose: The receiving apparatus according to claim 11, 
They do not explicitly disclose: wherein the processing circuitry sets, in the acquired data, description management information for managing the presence or absence of a description in a medical record.
However, Hahn in an analogous art discloses: wherein the processing circuitry sets, in the acquired data, description management information for managing the presence or absence of a description in a medical record. (interpreted in view of page 24 of applicant’s specifications; the prior art Hahn discloses in [0089] “After all relevant patient information is available for the radiologist, but the radiologist has not yet reviewed the information or made a recommendation, the exam status is set to "pending interpretation" 1250. Upon reaching a final conclusion for a study or exam, the radiologist sets the status to "complete."” Wherein the “complete” is synonymous to “conducted” status in the applicant’s description in their specifications page 24).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ginsburg and Gropper wherein the processing circuitry sets, in the acquired data, description management information for managing the presence or absence 

With respect to claim 20, Ginsburg in view of Gropper in view of Hahn disclose: The receiving apparatus according to claim 14, wherein the processing circuitry displays, on a display, a state of a description in the medical record on a patient- by-patient basis, based on the description management information. (Hahn [0117-0118] and Fig. 29 illustrates displaying status of a description of “callback” for a certain patient as compared to figs 11-12 of applicant’s drawings.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ginsburg and Gropper wherein the receiving apparatus displays, on a display, a status of a description in the medical record on a patient-by-patient basis, based on the description management information as disclosed by Hahn in order to enable a person in charge like a physician or specialist to see an entire overview of a certain patient’s profile as shown in Hahn Fig. 29.

Claims 5, 8-9, 15 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ginsburg in view of Gropper as applied to claims 1, 6-7, 11 and 16-17 above, and further in view of Ambrose et al. (US 20070208605 A1) hereinafter referred to as Ambrose.

With respect to claim 5, Ginsburg in view of Gropper disclose: The information management system according to claim 1, 
They do not explicitly disclose: wherein the receiving apparatus sets, in the received data, save management information for managing whether or not data associated with the received data is saved.
However, Ambrose in an analogous art of managing customer relationships in a business wherein data is using XML script (see Ambrose Abstract and paragraph [0081]) discloses: wherein the receiving apparatus sets, in the received data, save management information for managing whether or not data associated with the received data is saved. (Ambrose [0069-0070] discloses an “administrator”, receiving apparatus sets “"Unsaved Changes" flag of the business service is set to True and the "Save" & "Revert" buttons are enabled whenever that business service record is selected. In one embodiment, when the user explicitly clicks on the "Save" button in the business service list applet, a syntax check is performed on all the scripts associated with that business service” which is used to determine whether data is saved or not).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ginsburg and Gropper wherein the receiving apparatus sets, in the received data, save management information for managing whether or not data associated with the received data is saved as disclosed by Ambrose to give a user the flexibility to know if data is saved or not and decide whether it needs to be saved or not, see Ambrose [0069-0073].

With respect to claim 8, Ginsburg in view of Gropper and Ambrose disclose: The information management system according to claim 5, further comprising: a text preparation apparatus which prepares text data based on the data converted into the commonalization format, wherein when the receiving apparatus is housed in an intra-hospital system and outputs the text data prepared by the text preparation apparatus to a device of the intra-hospital system, (Ginsburg [0245] discloses physician could be working in hospital. Ginsburg [0204] discloses “Those skilled in the art will appreciate that a summary table of the type illustrated in FIG. 12E enables the physician to put into one dashboard 2000 everything the physician has done in a particular time” which could be managed by different 
the receiving apparatus inputs in the save management information that the data associated with the received data is saved. (Ambrose [0069-0070] discloses an “administrator”, receiving apparatus sets “"Unsaved Changes" flag of the business service is set to True and the "Save" & "Revert" buttons are enabled whenever that business service record is selected. In one embodiment, when the user explicitly clicks on the "Save" button in the business service list applet, a syntax check is performed on all the scripts associated with that business service” which is used to determine whether data is saved or not).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ginsburg and Gropper wherein the receiving apparatus inputs in the save management information that the data associated with the received data is saved as disclosed by Ambrose to give a user the flexibility to know if data is saved or not and decide whether it needs to be saved or not, see Ambrose [0069-0073].

With respect to claim 9, Ginsburg in view of Gropper and Ambrose disclose: The information management system according to claim 5, wherein the acquisition apparatus acquires detailed information from the external storage, (Ginsburg [0292 and 0294] with Fig. 57 disclose the command center obtaining the data from external sources) and when the receiving apparatus is housed in an intra- hospital system and outputs the detailed information acquired by the acquisition apparatus to a device of the intra-hospital system, (Ginsburg [0245] discloses physician could be working in hospital. Ginsburg [0204] discloses “Those skilled in the art will appreciate that a summary table of the type illustrated in FIG. 12E enables the physician to put into one dashboard 2000 everything the physician has 
the receiving apparatus inputs in the save management information that the data associated with the received data is saved. (Ambrose [0069-0070] discloses an “administrator”, receiving apparatus sets “"Unsaved Changes" flag of the business service is set to True and the "Save" & "Revert" buttons are enabled whenever that business service record is selected. In one embodiment, when the user explicitly clicks on the "Save" button in the business service list applet, a syntax check is performed on all the scripts associated with that business service” which is used to determine whether data is saved or not).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ginsburg and Gropper wherein the receiving apparatus inputs in the save management information that the data associated with the received data is saved as disclosed by Ambrose to give a user the flexibility to know if data is saved or not and decide whether it needs to be saved or not, see Ambrose [0069-0073].

With respect to claim 15, Ginsburg in view of Gropper disclose: The receiving apparatus according to claim 11, 
They do not explicitly disclose: wherein the processing circuitry sets, in the acquired data, save management information for managing whether or not data associated with the acquired data is saved.
However, Ambrose in an analogous art of managing customer relationships in a business wherein data is using XML script (see Ambrose Abstract and paragraph [0081]) discloses: wherein the processing circuitry sets, in the acquired data, save management information for managing whether or not data associated with the acquired data is saved. (Ambrose [0069-0070] discloses an "Unsaved Changes" flag of the business service is set to True and the "Save" & "Revert" buttons are enabled whenever that business service record is selected. In one embodiment, when the user explicitly clicks on the "Save" button in the business service list applet, a syntax check is performed on all the scripts associated with that business service” which is used to determine whether data is saved or not).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ginsburg and Gropper wherein the processing circuitry sets, in the acquired data, save management information for managing whether or not data associated with the acquired data is saved as disclosed by Ambrose to give a user the flexibility to know if data is saved or not and decide whether it needs to be saved or not, see Ambrose [0069-0073].

With respect to claim 18, Ginsburg in view of Gropper and Ambrose disclose: The receiving apparatus according to claim 15, wherein the processing circuitry acquires text data prepared based on the acquired data and stored in the storage, when the processing circuitry outputs the text data to a device of an intra-hospital system, (Ginsburg [0245] discloses physician could be working in hospital. Ginsburg [0204] discloses “Those skilled in the art will appreciate that a summary table of the type illustrated in FIG. 12E enables the physician to put into one dashboard 2000 everything the physician has done in a particular time” which could be managed by different physician from the command center wherein the data resides thus it is interpreted as output to a second physician device).
the processing circuitry inputs in the save management information that data associated with the received data is saved. (Ambrose [0069-0070] discloses an “administrator”, receiving apparatus sets “"Unsaved Changes" flag of the business service is set to True and the "Save" & "Revert" buttons are enabled whenever that business service record is selected. In one embodiment, when the user explicitly 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ginsburg and Gropper wherein the receiving apparatus inputs in the save management information that the data associated with the received data is saved as disclosed by Ambrose to give a user the flexibility to know if data is saved or not and decide whether it needs to be saved or not, see Ambrose [0069-0073].

With respect to claim 19, Ginsburg in view of Gropper and Ambrose disclose: The receiving apparatus according to claim 15, wherein the processing circuitry acquires detailed information stored in the storage, when the processing circuitry outputs the detailed information to a device of an intra-hospital system, (Ginsburg [0245] discloses physician could be working in hospital. Ginsburg [0204] discloses “Those skilled in the art will appreciate that a summary table of the type illustrated in FIG. 12E enables the physician to put into one dashboard 2000 everything the physician has done in a particular time” which could be managed by different physician from the command center wherein the data resides thus it is interpreted as output to a second physician device).
the processing circuitry inputs in the save management information that data associated with the received data is saved. (Ambrose [0069-0070] discloses an “administrator”, receiving apparatus sets “"Unsaved Changes" flag of the business service is set to True and the "Save" & "Revert" buttons are enabled whenever that business service record is selected. In one embodiment, when the user explicitly clicks on the "Save" button in the business service list applet, a syntax check is performed on all the scripts associated with that business service” which is used to determine whether data is saved or not).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ginsburg and Gropper wherein the receiving apparatus .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reiner (US 20080312963 A1) paragraphs [0326-0328] disclose radiologist setting workflow, which is recorded in an XML.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANY S GADALLA whose telephone number is (571)272-2322. The examiner can normally be reached Mon to Fri 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/H.S.G./Examiner, Art Unit 2493                                                                                                                                                                                                        
/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626